     Case 2:19-cv-00386 Document 8 Filed 07/15/19 Page 1 of 22 PageID #: 67



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

JAMES RANDY SCHOONOVER,

             Plaintiff,

v.                                                     Civil Action No. 2:19-386
                                                       Judge John T. Copenhaver, Jr.

CLAY COUNTY SHERIFF’S DEPARTMENT,
a division of the Clay County Commission;
CLAY COUNTY COMMISSION, a political
subdivision of Clay County, West Virginia;
MICHAEL PATRICK MORRIS, a deputy sheriff
of Clay County; and JONATHAN HOLCOMB,
a deputy sheriff of Clay County,

             Defendants.

 DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS

      COME NOW the Defendants, Clay County Sheriff’s Department; Clay County

Commission; Michael Patrick Morris, in his individual capacity; and Jonathan Holcomb, in

his individual capacity, by counsel, Wendy E. Greve, Drannon L. Adkins, and the law firm

of Pullin, Fowler, Flanagan, Brown & Poe, PLLC, pursuant to Rule 12 of the Federal

Rules of Civil Procedure and 7.1(a) of the Local Rules of Civil Procedure, and in support

of their contemporaneously filed Motion to Dismiss, state as follows:

      I.   STATEMENT OF RELEVANT PROCEDURAL POSTURE AND FACTS

      Although the Defendants disputes many of Plaintiff’s factual assertions, for

purposes of this motion only, the Defendants “accept as true all of the factual

allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 93-94 (2007).

      Plaintiff’s Complaint alleges that law enforcement used excessive and wrongful

force, as well as cruel and unusual punishment, during his encounter with law

                                            1
     Case 2:19-cv-00386 Document 8 Filed 07/15/19 Page 2 of 22 PageID #: 68



enforcement at his brother’s residence on the afternoon of September 27, 2018. ECF

No. 1. Plaintiff alleges that he was at home when he began having chest pain and

drove to his brother’s house to request that the brother drive Plaintiff to the hospital in

Charleston. Id. at ¶¶ 7-12. Plaintiff claims that Deputy Morris pulled into the driveway

and turned on his police lights. Id. at ¶¶ 13-14. Morris asked for his license and

registration, and Plaintiff responded that he didn’t have them. Id. at ¶ 15-19. Plaintiff told

Deputy Morris he was experiencing chest pain and needed an aspirin. Id. at ¶ 20.

Plaintiff’s sister-in-law let him in the residence to take an aspirin. Id. at ¶ 24. While

inside, Plaintiff called Magistrate Boggs to ask that he stay past 4:00 p.m. in the event

Plaintiff would be brought before him. Id. at ¶ 25. When he returned outside, Deputy

Morris asked Plaintiff who he had been talking to. Id. at ¶ 26. Plaintiff claims that he told

Deputy Morris that he had been talking to Magistrate Boggs. Id. at ¶ 27. Plaintiff alleges

that Deputy Morris told Plaintiff’s brother that he had to arrest Plaintiff because he had

called Magistrate Boggs. Id. at ¶ 28, 30.

       Plaintiff claims that Deputy Holcomb (who had arrived after the traffic stop

began), handcuffed Plaintiff’s right wrist to his right ankle (the lower portion of Plaintiff’s

left arm had been amputated previously after an ATV accident). Id. at ¶¶ 29, 31. Plaintiff

claims that Deputy Holcomb then placed Plaintiff in the back of Deputy Morris’s vehicle

with his right wrist still handcuffed to his right ankle. Id. at ¶ 32.

       Plaintiff alleges that he was not read his Miranda rights, and that the deputies

would not tell him why he was being detained or what he was being charged with. Id. at

¶¶ 33-35. Plaintiff claims that he asked his brother for an aspirin, and Deputy Holcomb

told Plaintiff to shut his mouth or he would shut it for him. Id. at ¶ 37. Plaintiff claims that



                                                2
     Case 2:19-cv-00386 Document 8 Filed 07/15/19 Page 3 of 22 PageID #: 69



Deputy Holcomb then raised his arm as if ready to strike Plaintiff. Id. at ¶ 38. Deputy

Morris then drove Plaintiff to the courthouse, and Deputy Holcomb escorted Plaintiff

inside. Id. at ¶ 39-40. Plaintiff claims that the deputies told their supervisor, Robert Belt,

that they should have made him “quack like Donald Duck” while they had him

handcuffed wrist to ankle. Id. at ¶ 42.

        Plaintiff was charged with several criminal violations, including no proof of

insurance, driving suspended/revoked, improper registration, and receiving/transferring

stolen property. See, Criminal Complaint, attached hereto as Exhibit 1.1 The magistrate

determined that probable cause existed for each charge. Id. On January 16, 2019,

Plaintiff entered a guilty plea to the receiving/transferring stolen property charge in

exchange for the State dismissing the remaining charges. See, Guilty Plea, attached

hereto as Exhibit 2. The magistrate entered criminal judgment orders on the charges

the same date. See, Criminal Judgment Orders, attached hereto as Exhibit 3.

        Plaintiff filed his Complaint on May 15, 2019, alleging violations of his Fourth,

Eighth, and Fourteenth Amendment rights under 42 U.S.C. §1983. ECF No. 1. Plaintiff

also alleges State Constitutional violations under Article III, Sections 1, 5, 6, and 10 of

the West Virginia Constitution. Id. Plaintiff also includes a simple negligence claim. Id.

However, each of Plaintiff’s claims fails to state a claim upon which relief may be

granted, and each claim should be dismissed.

                                   II.    STANDARD OF REVIEW




1
 This Court may take judicial notice of public records, including court records, when ruling on a motion to
dismiss. Philips v. Pitt Cnty. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir.2009); see also Colonial Penn Ins.
Co. v. Coil, 887 F.2d 1236, 1239 (4th Cir.1989) (explaining that “[t]he most frequent use of judicial notice
of ascertainable facts is in noticing the content of court records” (citation omitted));

                                                     3
    Case 2:19-cv-00386 Document 8 Filed 07/15/19 Page 4 of 22 PageID #: 70



        “To survive a Rule 12(b)(6) motion to dismiss, plaintiff's complaint ‘must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citation omitted). Furthermore, the

plaintiff must provide in the claim “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Id. (citation omitted).

        A plaintiffs’ complaint must contain sufficient facts to show subject matter

jurisdiction as well as an entitlement to relief. Fed. R. Civ. P. 12(b)(1) and (6); Twombly,

550 U.S. at 555. “[A] complaint must contain sufficient factual matter, excepted as true

to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678.

        In ruling upon a motion to dismiss, a court may consider the factual allegations

made in the plaintiff's complaint, any exhibits attached thereto, matters attached to the

motion to dismiss that are authentic and integral to the complaint, and any matters of

public record of which the court may take judicial notice. Blankenship v. Manchin, 471

F.3d 523, 526 n. 1 (4th Cir.2006) (matters attached to motion to dismiss that are

authentic and integral); Hall v. Virginia, 385 F.3d 421, 424 (4th Cir.2004) (public

records); 5C Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure §

1364.

                                     III.   ARGUMENT

A. Plaintiff’s Claims Against Defendant Clay County Sheriff’s Department Fail as
   a Matter of Law Because the Department is an Improper Party and an Entity
   Incapable of Being Sued.



                                               4
    Case 2:19-cv-00386 Document 8 Filed 07/15/19 Page 5 of 22 PageID #: 71



       Plaintiff’s claims against the Clay County Sheriff’s Department fail as a matter of

law because it is an entity incapable of being sued and, thus, an improper party. Under

West Virginia law, the local governing body for a county within the State is the county

commission which is authorized to sue or be sued. There is not similar authority for

county sheriff’s departments:

              The county commission, formerly the county court, tribunal or
              county council in lieu thereof, of every county within the State of
              West Virginia shall be a corporation by the name of “The County
              Commission of..........County”, or “The County Council of.........
              County” by which name it may sue and be sued, plead and be
              impleaded and contract and be contracted with.

W. Va. Code § 7-1-1(a).

       The Clay County Sheriff’s Department has no status which would permit that

office to sue and be sued. Kowalyk v. Hancock County, et al., 2009 WL 981848, at *6

(N.D.W.Va. 2009). The Clay County Sheriff's Department is not a governing body of

Clay County, nor is it a policy-making entity for Clay County: ‘“in the realm of county law

enforcement,’ it is not the office of the sheriff but ‘the sheriff [who] is the duly delegated

policy maker for the county.’” Id. (quoting Revene v. Charles County Commissioners,

882 F.3d 870, 874 (4th Cir. 1989)). Therefore, a claim against the office of the sheriff is

“effectively a claim against the governing body of the County.” Id.

       Courts in both the Southern District and Northern Districts of West Virginia have

uniformly dismissed claims brought against a Sheriff’s Department as being improper.

See, Terlosky v. Matthews, 2011 WL 1302238 (N.D.W.Va. 2011) (dismissing claims

against Sheriff’s Department because it was an improper party); Rankin v. Berkeley

Cnty. Sheriff's Dep't, 222 F.Supp.2d 802, 807 (N.D.W.Va. 2002) (dismissing section

1983 claim against Berkeley County Sheriff's Department because the department was

                                              5
     Case 2:19-cv-00386 Document 8 Filed 07/15/19 Page 6 of 22 PageID #: 72



not a separate cognizable legal entity); Webb v. Raleigh Cty. Sheriff's Dep't, 2010 WL

3702648, at *7 (S.D.W.Va. 2010); Tomashek v. Raleigh Cty. Emergency Operating Ctr.,

2018 WL 522420, at *2-3 (S.D.W.Va. 2018).

       Accordingly, the Clay County Sheriff's Department is improperly named as a

Defendant in this action and should be dismissed. Taylor v. Mercer, 2010 WL 1490367

(N.D.W.Va. 2010) (granting Marshall County Sheriff’s Department’s motion to dismiss

as it was not a proper party to the civil action).

B.     Plaintiff’s Claims Against Defendant Clay County Commission Fail as A
       Matter of Law Because the County Commission is Immune Pursuant to the
       West Virginia Governmental Tort Claims and Insurance Reform Act.

       The only explicit allegation against the Clay County Commission is that it is

“vicariously liable for the acts of the defendants Holcomb and Morris committed within

the scope of their employment.” ECF No. 1, at ¶ 71. To the extent that Plaintiff intends

Count 4 (Negligence) to include the Clay County Commission, it is immune from both

theories.

       The County Commission is immune from liability pursuant to the West Virginia

Governmental Tort Claims and Insurance Reform Act, West Virginia Code § 29-12A-1,

et seq. (hereinafter “The Act”). The purpose of the Act is “to limit liability of political

subdivisions and provide immunity to political subdivisions in certain instances and to

regulate the costs and coverage of insurance available to political subdivisions for such

liability.” West Virginia Code § 29-12A-1.           A political subdivision “is not liable in

damages in a civil action for injury, death, or loss to persons or property allegedly

caused by any act or omission of the political subdivision or an employee of the political




                                               6
    Case 2:19-cv-00386 Document 8 Filed 07/15/19 Page 7 of 22 PageID #: 73



subdivision in connection with a governmental or proprietary function” except in a few

narrow circumstances. West Virginia Code § 29-12A-4.

      The Act provides five (5) instances in which a political subdivision may be liable

for injuries to persons or property, each of which is premised on negligence-based

claims. West Virginia Code § 29-12A-4(c). Plaintiffs’ claims fall squarely within the

immunity provided by West Virginia Code § 29-12A-(a)(5), which states that “[a] political

subdivision is immune from liability if a loss or claim results from: … the failure to

provide, or the method of providing, police, law enforcement or fire protection.” This is

what is known as the “law enforcement exception.”         Syl. Pt. 8, in part, Randall v.

Fairmont City Police Dept., 186 W.Va. 336, 412 S.E.2d 737 (1991); Syl. Pts. 4 and 5,

Albert v. City of Wheeling, 238 W.Va. 129, 792 S.E.2d 628 (2016).

      The public duty doctrine, and under its codification as the law enforcement

exception, “provides that a local governmental entity's liability … may not be predicated

upon the breach of a general duty owed to the public as a whole; instead, only the

breach of a duty owed to the particular person injured is actionable.” Randall, 186 W.Va.

at 346, 412 S.E.2d 737. In other words,

             [u]nder the public duty doctrine, a government entity or officer
             cannot be held liable for breaching a general, non-discretionary
             duty owed to the public as a whole. Often referred to as the ‘duty to
             all, duty to no one’ doctrine, the public duty doctrine provides that
             since government owes a duty to the public in general, it does not
             owe a duty to any individual citizen.

West Virginia State Police v. Hughes, 238 W.Va. 406, 412, 796 S.E.2d 193 (2017).

      To the extent Plaintiff claims that his “Negligence” claim as set forth in Count 4 of

is applicable to the Clay County Commission, it is immune. While Plaintiff asserts that

“the defendants were negligent in the performance of their duties within the scope of

                                            7
     Case 2:19-cv-00386 Document 8 Filed 07/15/19 Page 8 of 22 PageID #: 74



their employment[.]” (ECF No. 1, at ¶ 75), there are no acts of negligence alleged in the

Complaint. Rather, the entire basis of Plaintiff’s complaint are the allegedly intentional

acts of Deputies Holcomb and Morris.

        The Act restricts the liability of a political subdivision and its employees to limited

circumstances of negligence, which are inapplicable in the instant matter.               Most

relevant, the Act provides that political subdivisions are liable for injury, death, or loss to

persons or property caused by the “negligent performance of acts by their employees

while acting within the scope of employment.” West Virginia Code §§ 29-12A-4(b)(1),

(c)(1) and (2). However, a political subdivision is not liable for its employees’ intentional

malfeasance. Mallamo v. Town of Rivesville, 197 W. Va. 616, 624-25, 477 S.E.2d 525,

533-34 (1996). “[C]laims of intentional and malicious acts are included in the general

grant of immunity in W. Va. Code §29-12A-4(b)(1). Only claims of negligence specified in

W. Va. Code §29-12A-4(c) can survive immunity from liability under the general grant of

immunity in W. VA. Code § 29-12A-4(b)(1).” Zirkle v. Elkins Rd. Pub. Serv. Dist., 221 W.

Va. 409, 655 S.E.2d 155 (2007); accord Harrison v. City of Charleston, 2011 WL

8193583, at *2 (2011) (memorandum decision); Chapman v. Jarrell, 2005 WL 3088422,

at *8 (S.D.W.Va. Nov. 17, 2005) (applying West Virginia Code § 29–12A–4 to conclude

that a city in West Virginia is immune from a vicarious liability state-law negligence claim

where plaintiff asserted that a city police officer had intentionally acted to physically harm

the plaintiff).

        Negligence, however, cannot form the basis of a constitutional violation. See,

County of Sacramento v. Lewis, 523 U.S. 833, 849 (1998) (“liability for negligently




                                               8
     Case 2:19-cv-00386 Document 8 Filed 07/15/19 Page 9 of 22 PageID #: 75



inflicted harm is categorically beneath the threshold of constitutional due process”). In

other words,

               [v]iolation of the Fourth Amendment requires an intentional
               acquisition of physical control…. This is implicit in the word
               “seizure,” which can hardly be applied to an unknowing act.

Brower v. County of Inyo, 489 U.S. 593, 596 (1989) (internal citations omitted). Thus, “a

mere allegation of negligence cannot turn an intentional tort into negligent conduct.”

Weigle v. Pifer, 139 F. Supp. 3d 760, 780 (S.D.W.Va. 2015).

      Here, based on Plaintiff’s own allegations, his Complaint fails to set forth a

plausible claim for any negligent acts against the Clay County Commission because it

cannot be held liable for the alleged intentional acts of Deputies Holcomb or Morris.

More specifically, Plaintiff alleges intentional conduct relating to being subjected to

excessive force, an intentional act from which the Clay County Commission is immune.

      Accordingly, Clay County Commission moves to dismiss all claims against it.

C.    The Defendants are entitled to Qualified Immunity on Plaintiff’s Federal
      Constitutional Claims

      All of Plaintiff’s constitutional claims are barred by the doctrine of qualified

immunity. “The doctrine of qualified immunity protects government officials from liability

for civil damages insofar as their conduct does not violate clearly established statutory

or constitutional rights of which a reasonable person would have known.” Pearson v.

Callahan, 555 U.S. 223, 231 (2009) (citations and quotations omitted).

      Qualified immunity “gives government officials breathing room to make

reasonable but mistaken judgments [and] protects ‘all but the plainly incompetent or

those who knowingly violate the law.’” Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011)

(quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). Thus, “[a] policeman's lot is not so

                                              9
    Case 2:19-cv-00386 Document 8 Filed 07/15/19 Page 10 of 22 PageID #: 76



unhappy that he must choose between being charged with dereliction of duty if he does

not arrest when he has probable cause, and being mulcted in damages if he does.”

Pierson v. Ray, 386 U.S. 547, 555 (1967). Qualified immunity protects law enforcement

officers from “bad guesses in gray areas,” and it ensures that they may be held

personally liable only “for transgressing bright lines.” Maciarello v. Sumner, 973 F.2d

295, 298 (4th Cir. 1992).

         Therefore, qualified immunity is afforded to government officials for discretionary

activities taken in the individual’s official capacity. Once the qualified immunity defense

is asserted, the burden then shifts to the Plaintiff to prove that the alleged conduct

violated the law and that such law was clearly established when the alleged violation

occurred. Bryant v. Muth, 994 F.2d 1082, 1086 (4th Cir. 1993).

         Qualified immunity analysis involves two inquiries: (1) whether the Plaintiff has

established the violation of a constitutional right; and (2) whether that right was clearly

established at the time of the alleged violation. Saucier v. Katz, 533 U.S. 194, 201-202

(2001); West v. Murphy, 771 F.3d 209, 213 (4th Cir. 2014). These prongs need not be

analyzed in seriatim but may be addressed in “the order that will best facilitate the fair

and efficient disposition of each case.” Pearson, 555 U.S. at 242. Here, however,

Plaintiff’s complaint does not allege a violation of a clearly established constitutional

right.

         1. Plaintiff does not allege a constitutional violation

         Plaintiff’s complaint sets forth two alleged constitutional claims – an excessive

force claim under the Fourth Amendment and a cruel and unusual punishment under




                                               10
    Case 2:19-cv-00386 Document 8 Filed 07/15/19 Page 11 of 22 PageID #: 77



the Eighth Amendment. ECF No. 1, at pp. 6-8. However, the facts alleged do not

establish a violation of either constitutional provision.

              a. Fourth Amendment - Excessive Force

       A claim that law enforcement officials used excessive force in the course of

making an arrest, investigatory stop, or other seizure of a person” is “properly analyzed

under the Fourth Amendment's ‘objective reasonableness' standard.” Graham v.

Connor, 490 U.S. 386, 388 (1989); Estate of Armstrong ex rel. Armstrong v. Vill. of

Pinehurst, 810 F.3d 892, 899 (4th Cir. 2016) (same). “An officer may employ force,

when such force is reasonable under the circumstances, in the course of his or her

duty.” Moody v. City of Newport News, Virginia, 193 F. Supp. 3d 530, 543 (E.D.Va.

2016), aff'd sub nom. Moody v. Hollandsworth, 690 F. App'x 140 (4th Cir. 2017).

       “The right to make an arrest carries with it the right to use the amount of force

that a reasonable officer would think necessary to take the person being arrested into

custody.” Martin v. Gentile, 849 F.2d 863, 869 (4th Cir. 1988). Thus, in this context, the

test for determining whether the Fourth Amendment has been violated requires looking

at the reasonableness of the use of force. See Graham, 490 U.S. at 394; Vathekan, 154

F.3d at 178. The reasonableness of the use of force “must be judged from the

perspective of a reasonable officer on the scene, rather than with the 20/20 vision of

hindsight.” Graham, 490 U.S. at 396 (internal citations omitted).

       In Brown v. Gilmore, 278 F.3d 362, 369 (4th Cir. 2002), the Fourth Circuit held

that “a standard procedure such as handcuffing would rarely constitute excessive force

where the officers were justified ... in effecting the underlying arrest.” Several other

courts agree. See, Atwater v. City of Lago Vista, 532 U.S. 318, 354–55 (2001) (noting



                                              11
    Case 2:19-cv-00386 Document 8 Filed 07/15/19 Page 12 of 22 PageID #: 78



that a normal lawful custodial arrest where one is handcuffed, placed in a patrol car, and

taken to the police station may be inconvenient and embarrassing, but not violative of

the Fourth Amendment); Graham, 490 U.S. at 396 (“Our Fourth Amendment

jurisprudence has long recognized that the right to make an arrest or investigatory stop

necessarily carries with it the right to use some degree of physical coercion or threat

thereof to effect it.”); Fisher v. City of Las Cruces, 584 F.3d 888, 896-97 (10th Cir. 2009)

(“[I]n nearly every situation where an arrest is authorized ... handcuffing is appropriate....

[H]andcuffing itself is not necessarily an excessive use of force in connection with an

arrest.”); Cortez v. McCauley, 478 F.3d 1108, 1128 (10th Cir. 2007) (finding that use of

“small amount of force, like grabbing [plaintiff] and placing him in the patrol car, is

permissible in effecting an arrest under the Fourth Amendment.”); Calvi v. Knox Cnty.,

470 F.3d 422, 428 (1st Cir. 2006) (standard police practice of cuffing arrestee’s hands

behind back in customary manner and for no more than time reasonably necessary to

transport to lockup is not excessive force); Shelton v. Taylor, 92 Fed.Appx. 178, 182

(6th Cir. 2004) (“without evidence of unreasonable force, the simple act of handcuffing a

suspect in the course of a lawful arrest cannot form the basis of an excessive force

claim); Neague v. Cynkar, 258 F.3d 504, 508 (6th Cir. 2001) (“[W]hen there is no

allegation of physical injury, the handcuffing of an individual incident to a lawful arrest is

insufficient as a matter of law to state a claim of excessive force under the Fourth

Amendment.”) (footnote omitted)).

       Here, Plaintiff’s Complaint merely alleges that the force allegedly used was the

fact that he was handcuffed. ECF No. 1, at ¶¶ 31, 32, 42, 44, 51, 60, 70. There are no

allegations that Deputy Holcomb or Morris did anything aside from place Plaintiff in



                                             12
    Case 2:19-cv-00386 Document 8 Filed 07/15/19 Page 13 of 22 PageID #: 79



handcuffs. Id. The mere placement of Plaintiff in handcuffs does not constitute

excessive force. Additionally, by entering his guilty plea to receiving/transferring stolen

property (Exhibit 3), Plaintiff is precluded from arguing that his arrest was improper.

Thus, Plaintiff has not alleged a constitutional violation and the complaint should be

dismissed.

       Moreover, even if handcuffing Plaintiff constituted a violation of the Fourth

Amendment in this situation, the Defendants are still entitled to qualified immunity as the

law was not clearly established at the time of the conduct.

       A clearly established right is one that is “sufficiently clear that every reasonable

official would have understood that what he is doing violates that right.” Reichle v.

Howards, 132 S.Ct. 2088, 2093 (2012) (internal quotation marks and alteration omitted).

       As noted above, the mere act of handcuffing a person rarely constitutes

excessive force.    Gilmore, 278 F.3d at 369.         If the Court determines that the

Defendants’ handcuffing Plaintiff in this matter violates the Fourth Amendment, qualified

immunity still applies as the law was not clearly established. Thus, the Defendants are

still entitled to qualified immunity and the Fourth Amendment Claim should be

dismissed.

              b. Eight Amendment - Cruel and Unusual Punishment

       The Eighth Amendment only pertains to punishment that occurs after an

individual has been convicted. U.S. v. Hall, 551 F.3d 257, 273 (4th Cir. 2009). The

United States Supreme Court has noted that a plaintiff’s status at the time of the alleged

constitutional violation matters for excessive force claims because the federal

constitution affords different protections. See, Graham, 490 U.S. at 393. The Court



                                            13
     Case 2:19-cv-00386 Document 8 Filed 07/15/19 Page 14 of 22 PageID #: 80



held that claims for the use of excessive force in effectuating an arrest or other seizure

are governed by the Fourth Amendment's prohibition against “unreasonable” seizures;

claims of excessive force against a convicted prisoner are governed by the Eighth

Amendment's prohibition of “cruel and unusual punishment”; and claims of post-arrest

excessive force against an arrestee or pre-trial detainee are governed by the Due

Process Clause of the Fourteenth Amendment. Id. at 395, n. 10.

       At the time Plaintiff was placed in handcuffs, he had not been convicted of any

offense; rather, he was being placed under arrest. ECF No. 1. That is, Plaintiff was not a

convicted prisoner. Thus, the Eighth Amendment is simply inapplicable to the facts of

this matter. Ingraham v. Wright, 430 U.S. 651, 671 n.40 (1977) (the Eighth Amendment

is only applicable after there has been “a formal adjudication of guilt.”); Revely v. City of

Huntington, 2009 WL 1097972, at *5 (S.D.W.Va. 2009), aff'd, 379 Fed.Appx 297 (4th

Cir. 2010) (“The Eighth Amendment controls if the claimant alleges excessive force after

conviction.”).

       As there had been no formal adjudication of guilt, Plaintiff’s cause of action

based upon violation the Eighth Amendment must be dismissed as a matter of law.

D.     Plaintiff’s State Constitutional Tort Claims Fail as a Matter of Law

       Count 3 of Plaintiff’s Complaint alleges a State constitutional torts action

pursuant the West Virginia Constitution, and not under 42 U.S.C. § 1983. ECF No. 1.

The Plaintiff alleges Defendants violated his constitutional rights under Article III,

Sections 1, 5, 6, and 10 of the West Virginia Constitution. Id. at ¶ 67.

       “To prove that a clearly established right has been infringed upon, a plaintiff must

do more than allege that an abstract right has been violated. Instead, the plaintiff must



                                             14
    Case 2:19-cv-00386 Document 8 Filed 07/15/19 Page 15 of 22 PageID #: 81



make a ‘particularized showing’ that a ‘reasonable official would understand that what

he is doing violated that right’ or that ‘in the light of preexisting law the unlawfulness’ of

the action was ‘apparent.’” Hutchison v. City of Huntington, 198 W.Va. 139, 149 n.11,

479 S.E.2d 649 (1996) (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)).

Because a “particularized showing” is inherently lacking, the plaintiff has failed to allege

enough facts to state a claim to relief on any of these claims.

        Moreover, while Plaintiff's State Constitutional claims fail because they lack a

particularized showing, they also fail as a matter of law.

        1. Plaintiff’s Article III, Section 1 Claim

        Article III, Section 12 of the West Virginia Constitution does not independently

give rise to a cause of action. Murray v. Matheney, 2017 WL 4849113, at * 8 (S.D.

W.Va. 2017); Spry v. The State of West Virginia, 2017 WL 440733, at *10 (S.D.W.Va.

2017) (same); Krein v. W. Va. State Police, 2012 WL 2470015, at n.6 (S.D. W. Va. Jun.

27, 2012) (“Section I… is a statement of basic principle… and has not been applied in

circumstances such as these.”).

        Accordingly, Plaintiff’s cause of action based upon violations of Article III, Section

1 must also be dismissed as a matter of law, as there is no such cause of action in West

Virginia.

        2. Plaintiff’s Article III, Section 5 Claim




2
  Article III, Section 1 of the West Virginia Constitution provides that “[a]ll men are, by nature, equally free
and independent and have certain inherent rights, of which when they enter into a state of society, they
cannot, by any compact, deprive or divest their posterity, namely: the enjoyment of life and liberty, with
the means of acquiring and possessing property and of pursuing and obtaining happiness and safety.”


                                                      15
     Case 2:19-cv-00386 Document 8 Filed 07/15/19 Page 16 of 22 PageID #: 82



        Article III, Section 53 of the West Virginia Constitution prohibits cruel and unusual

punishment. It is the State’s counterpart to the Eighth Amendment. See, e.g. Syl. Pt. 8,

State v. Vance, 164 W. Va. 216, 262 S.E.2d 423 (1980). It is clear that “the [Eighth]

Amendment… was designed to protect those convicted of crimes.” Ingraham v. Wright,

430 U.S. 651, 664 (1977). Thus, the Eighth Amendment is only applicable after there

has been “a formal adjudication of guilt.” Id. at 671, n.40; Hill v. Nicodemus, 979 F.2d

987, 991 (4th Cir. 1992).

        As there had been no formal adjudication of guilt, Plaintiff’s cause of action

based upon violations of Article III, Section 5 must also be dismissed as a matter of law.

        3. Plaintiff’s Article III, Section 6 Claim

        Article III, Section 64 of the West Virginia Constitution is the State’s counterpart to

the Fourth Amendment. The West Virginia Supreme Court has “traditionally construed

Article III, § 6 in harmony with the Fourth Amendment.” State v. Duvernoy, 156 W.Va.

578, 195 S.E.2d 631 (1973); State v. Ullom, 227 W.Va. 1, n.4, 705 S.E.2d 111 (2010).

Thus, the same analysis under the Fourth Amendment applies.

        As noted above, however, Plaintiff’s complaint does not allege an unreasonable

application of force. Plaintiff’s allegations are merely that he was placed in handcuffs.

ECF No. 1, at ¶¶ 31, 32, 42, 44, 51, 60, 70. There are no allegations that Deputy

Holcomb or Morris did anything aside from place Plaintiff in handcuffs. Id. The mere

placement of Plaintiff in handcuffs does not constitute excessive force.

3
  Article III, Section 5 provides, in pertinent part, that: “[e]xcessive bail shall not be required, nor excessive
fines imposed, nor cruel and unusual punishment inflicted. Penalties shall be proportioned to the
character and degree of the offence….”
4
  Article III, Section 10 provides that: “[t]he rights of the citizens to be secure in their houses, persons,
papers and effects, against unreasonable searches and seizures, shall not be violated. No warrant shall
issue except upon probable cause, supported by oath or affirmation, particularly describing the place to
be searched, or the person or thing to be seized.”

                                                       16
    Case 2:19-cv-00386 Document 8 Filed 07/15/19 Page 17 of 22 PageID #: 83



        4. Plaintiff’s Article III, Section 10 Claim

        Article III, Section 105 of the West Virginia Constitution is the State’s Due

Process Clause and is a corollary to the United States Constitution’s due process

guarantees, providing that “[n]o person shall be deprived of life, liberty, or property,

without due process of law, and the judgment of his peers.”

        Due process claims simply are not cognizable in cases where a specific

constitutional provision governs the conduct. As noted by the Supreme Court,

                 if a constitutional claim is covered by a specific constitutional
                 provision, such as the Fourth or Eighth Amendment, the claim must
                 be analyzed under the standard appropriate to that specific
                 provision, not under the rubric of substantive due process.

United States v. Lanier, 520 U.S. 259, 272 n.7 (1997) (citing Graham v. Connor, 490

U.S. 386, 394 (1989)).           In Graham, the Supreme Court held that where an explicit

textual source of constitutional protection applies to physically intrusive government

conduct, “that Amendment, not the more generalized notion of ‘substantive due

process,’” must be the guidepost for analyzing the claim. 490 U.S. at 395; see also,

Vathekan v. Prince George's Cty., 154 F.3d 173, 177 (4th Cir. 1998) (“[A]ll claims that

law enforcement officers have used excessive force—deadly or not—in the course of an

arrest, investigatory stop, or other ‘seizure’ of a free citizen should be analyzed under

the Fourth Amendment and its ‘reasonableness' standard.”); Spry, 2017 WL 440733, at

*6 (dismissing due process claim “[b]ecause Plaintiffs' textually-specific Fourth

Amendment claim affords her decedent ample protection…”).

        Here, Plaintiff alleges that Deputies Holcomb and Morris violated his rights under

the Fourth Amendment of the United States Constitution “by using excessive and

5
 Article III, Section 10 provides that: “[n]o person shall be deprived of life, liberty, or property, without due
process of law, and the judgment of his peers.”

                                                       17
     Case 2:19-cv-00386 Document 8 Filed 07/15/19 Page 18 of 22 PageID #: 84



wrongful force … during the course of arresting the plaintiff … when they unnecessarily

handcuffed plaintiff’s wrist to his ankle.” ECF No. 1, at ¶ 51. Plaintiff further alleges a

violation of Article III, Section 6 of the West Virginia Constitution based upon the same

conduct. Id. at ¶ 70. Although Plaintiff’s Complaint also asserts a due process claim

under Article III, Section 10 of the West Virginia Constitution, he fails to identify a

separate instance of “abusive government conduct” in support of the claim. As

discussed, it is clear that “the Court may not engage in a separate substantive due

process analysis” in these circumstances. Hicks v. Oglesby, 2016 WL 7473126, at *3

(S.D.W.Va. 2016) (collecting cases). Rather, “[b]ecause Plaintiff’s textually specific

[excessive force] claim affords [him] adequate protection,” id., Plaintiff’s Article III,

Section 10 due process claim fails as a matter of law.

E.     Plaintiff’s Negligence Claims Fails as a Matter of Law

       Plaintiff purports to assert a negligence claim. ECF No. 1. However, negligence

cannot form the basis of a constitutional violation, particularly the Fourth Amendment.

In other words,

             [v]iolation of the Fourth Amendment requires an intentional
             acquisition of physical control…. This is implicit in the word
             “seizure,” which can hardly be applied to an unknowing act.

Brower v. County of Inyo, 489 U.S. 593, 596 (1989) (internal citations omitted). In other

words, “a mere allegation of negligence cannot turn an intentional tort into negligent

conduct.” Weigle, 139 F. Supp.3d at 780.

       Moreover, Plaintiff fails to allege any of the required elements of negligence. In

West Virginia, the elements of a negligence cause of action are: “(1) A duty which the

defendant owes him; (2) A negligent breach of that duty; (3) injuries received thereby,



                                            18
    Case 2:19-cv-00386 Document 8 Filed 07/15/19 Page 19 of 22 PageID #: 85



resulting proximately from the breach of that duty.”      Wheeling Park Commission v.

Dattoli, 237 W.Va. 275, 787 S.E.2d 546 (2016) (citations omitted).     Plaintiff’s failure to

allege a duty owed or breach thereof is fatal to his negligence claim as “[n]o action for

negligence will lie without a duty broken.” Syl. Pt. 1, in part, Parsley v. General Motors

Acceptance Corp., 167 W.Va. 866, 280 S.E.2d 703 (1981). Aside          from     conclusory

assertions that the Defendants were negligent, Plaintiff does not allege any of the

required elements. ECF No. 1. Simply put, Plaintiff’s negligence claim is implausible

given the allegations in the complaint.

       Accordingly, Plaintiff’s negligence claim fails as a matter of law and should be

dismissed.

                                   IV.     CONCLUSION


       WHEREFORE, Plaintiff’s Complaint fails to state a claim for which relief may be

granted against the Defendants.           Thus, for the foregoing reasons, Defendants,

respectfully request that this Honorable Court dismiss the claims against them, with

prejudice. Defendants request any and all other such further relief, including costs and

attorneys’ fees, whether legal or equitable in character, as to which they may be entitled

and to which this Court deems just and proper.

                                            CLAY COUNTY SHERIFF’S DEPARTMENT;
                                            CLAY COUNTY COMMISSION; MICHAEL
                                            PATRICK MORRIS, in his individual
                                            capacity; and JONATHAN HOLCOMB, in
                                            his individual capacity
                                            By Counsel,


                                            /s/ Drannon L. Adkins
                                            Wendy E. Greve, WV State Bar No. 6599
                                            Drannon L. Adkins, WV State Bar No. 11384


                                              19
  Case 2:19-cv-00386 Document 8 Filed 07/15/19 Page 20 of 22 PageID #: 86



PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC
JamesMark Building
901 Quarrier Street
Charleston, WV 25301
Telephone: (304) 344-0100
Facsimile: (304) 342-1545




                                    20
     Case 2:19-cv-00386 Document 8 Filed 07/15/19 Page 21 of 22 PageID #: 87



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

JAMES RANDY SCHOONOVER,

              Plaintiff,

v.                                                        Civil Action No. 2:19-386
                                                          Judge John T. Copenhaver, Jr.

CLAY COUNTY SHERIFF’S DEPARTMENT,
a division of the Clay County Commission;
CLAY COUNTY COMMISSION, a political
subdivision of Clay County, West Virginia;
MICHAEL PATRICK MORRIS, a deputy sheriff
of Clay County; and JONATHAN HOLCOMB,
a deputy sheriff of Clay County,

              Defendants.

                               CERTIFICATE OF SERVICE

       The undersigned, counsel of record for Defendants, Clay County Sheriff’s
Department; Clay County Commission, Michael Patrick Morris, and Jonathan Holcomb, do
hereby certify on this 15th day of July 2019, that a true copy of the foregoing
“DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS”
has been filed with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the below listed CM/ECF participant:

                              Mark A. Atkinson, Esq. (WVSB #184)
                            John-Mark Atkinson, Esq. (WVSB #12014)
                                  ATKINSON & POLAK, PLLC
                                          P.O. Box 549
                                  Charleston, WV 25322-0549



                                            /s/ Drannon L. Adkins
                                            Wendy E. Greve, WV State Bar No. 6599
                                            Drannon L. Adkins, WV State Bar No. 11384




                                              21
  Case 2:19-cv-00386 Document 8 Filed 07/15/19 Page 22 of 22 PageID #: 88



PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC
JamesMark Building
901 Quarrier Street
Charleston, West Virginia 25301
Telephone: (304) 344-0100
Facsimile: (304) 342-1545
E-Mail: wgreve@pffwv.com; dadkins@pffwv.com




                                    22
